DETAILED ACTION
Specification
The amendment to the specification filed December 9, 2021 is acknowledged and is entered.

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Rondet (US 2018/0363990) does not disclose that each of the plurality of heat exchanging plates include at least one plate barrier substantially parallel to a respective one of the heat exchanging plates so as to define a fluid flow path within said respective one of the heat exchanging plates, from said intake region of said manifold tube to said outlet region of said manifold tube, and each of the at least one plate barrier of each of the heat exchanging plates of the plurality of plates terminates in a respective inlet of each heat exchanging plate and in a respective outlet of each heat exchanging plate, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the heat exchanging plates as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Raheena R Malik/Examiner, Art Unit 3763             
                                                                                                                                                                                           /THO V DUONG/Examiner, Art Unit 3763